NUMBER 13-18-00100-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


JOSE TRINIDAD PEREZ,                                                          Appellant,

                                                    v.

THE STATE OF TEXAS,                                                            Appellee.


                        On appeal from the 389th District Court
                              of Hidalgo County, Texas.



                                ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

       Appellant’s brief was originally due on August 15, 2018. This Court previously

granted appellant five extensions to file the brief. Counsel for appellant filed an Anders 1

brief on March 14, 2019. The Clerk of this Court notified counsel by letter dated March


       1   Anders v. California, 386 U.S. 738, 744 (1967).
14, 2019, that appellant’s brief was deficient and that counsel had failed to provide

adequate documentation demonstrating compliance with Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).     The Clerk directed counsel to file an amended brief and

appropriate documentation within ten days.       To date, counsel has failed to file an

amended Anders brief and failed to demonstrate compliance with Kelly.

      Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall utilize

whatever means necessary to make appropriate findings and recommendations

concerning the following: (1) whether appellant desires to prosecute this appeal; (2) why

appellant’s counsel has failed to file a brief and whether counsel has effectively

abandoned the appeal; (3) whether appellant has been denied effective assistance of

counsel; (4) whether appellant’s counsel should be removed; and (5) whether appellant

is indigent and entitled to court-appointed counsel.

      If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address, and state bar number of said counsel shall be included in an order appointing

counsel.

      The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

                                            2
clerk’s record. Furthermore, the trial court shall cause a supplemental reporter’s record

of any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of April, 2019.




                                              3